DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-11, 15-18 and 21-25 are pending; claims 15-18 and 21-25 remain withdrawn from prosecution for reasons of record. Claims 1-11 are currently examined. 

Withdrawn claim rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Kutok et al. in view of Semov et al. is withdrawn in view of Applicant’s arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of colon cancer and breast cancer, does not reasonably provide enablement for treating other types of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:
1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The claims are drawn to a method of treating cancer in a subject in need thereof comprising administering a therapeutically effective amount of amlexanox and a therapeutically effective amount of at least one checkpoint inhibitor.
The instant specification presents data showing that C57BL/6 mice inoculated subcutaneously at the right lower flank region with MC38 (colon cancer) tumor cells  and animals treated with amlexanox + anti-PD-1 antibody +anti-CTLA-4 antibody (and the appropriate controls) showed a marked inhibition of the tumors when compared with controls ([0401], table 8). This is the only experimental data presented. Nevertheless, 
Cancer is the name given to a collection of related diseases characterized by cellular out of control division and spreading in the surrounding or distant tissues. Cancer can start almost anywhere in the human body, which is made up of trillions of cells. Normally, human cells grow and divide to form new cells as the body needs them. When cells grow old or become damaged, they die, and new cells take their place. When cancer develops, however, this orderly process breaks down. As cells become more and more abnormal, old or damaged cells survive when they should die, and new cells form when they are not needed. These extra cells can divide without stopping and may form growths called tumors. Many cancers form solid tumors, which are masses of tissue. Cancers of the blood, such as leukemias, generally do not form solid tumors.
There are more than 100 types of cancer. Types of cancer are usually named for the organs or tissues where the cancers form. Cancers also may be described by the type of cell that formed them, such as an epithelial cell or a squamous cell. Some categories of cancers that begin in specific types of cells are:
Carcinomas- they are the most common type of cancer. They are formed by epithelial cells, which are the cells that cover the inside and outside surfaces of the body. There are many types of epithelial cells, which often have a column-like shape when viewed under a microscope. Carcinomas that begin in different epithelial cell types have specific names:
Adenocarcinoma is a cancer that forms in epithelial cells that produce fluids or mucus. Tissues with this type of epithelial cell are 
Basal cell carcinoma is a cancer that begins in the lower or basal (base) layer of the epidermis, which is a person's outer layer of skin.
Squamous cell carcinoma is a cancer that forms in squamous cells, which are epithelial cells that lie just beneath the outer surface of the skin. Squamous cells also line many other organs, including the stomach, intestines, lungs, bladder, and kidneys. Squamous cell carcinomas are sometimes called epidermoid carcinomas.
Transitional cell carcinoma is a cancer that forms in a type of epithelial tissue called transitional epithelium, or urothelium. This tissue, which is made up of many layers of epithelial cells that can get bigger and smaller, is found in the linings of the bladder, ureters, and part of the kidneys (renal pelvis), and a few other organs. Some cancers of the bladder, ureters, and kidneys are transitional cell carcinomas.
Sarcomas- they are cancers that form in bone and soft tissues, including muscle, fat, blood vessels, lymph vessels, and fibrous tissue (such as tendons and ligaments). Osteosarcoma is the most common cancer of bone. The most common types of soft tissue sarcoma are leiomyo-sarcoma, Kaposi sarcoma, malignant fibrous histiocytoma, liposarcoma, and dermatofibrosarcoma protuberans.
Leukemias- they are cancers that begin in the blood-forming tissue of the bone marrow. These cancers do not form solid tumors. Instead, large numbers of abnormal white blood cells (leukemia cells and leukemic blast cells) build up in the blood and bone marrow, crowding out normal blood cells. The low level of normal blood cells can make it harder for the body to get oxygen to its tissues, control bleeding, or fight infections. There are four common types of leukemia, which are grouped based on how quickly the disease gets worse (acute or chronic) and on the type of blood cell the cancer starts in (lymphoblastic or myeloid).
Lymphomas- they are cancers that begins in lymphocytes (T cells or B cells). These are disease-fighting white blood cells that are part of the immune system. In lymphoma, abnormal lymphocytes build up in lymph nodes and lymph vessels, as well as in other organs of the body. There are two main types of lymphoma:
Hodgkin lymphoma - People with this disease have abnormal lymphocytes that are called Reed-Sternberg cells. These cells usually form from 8 cells.
Non-Hodgkin lymphoma - This is a large group of cancers that start in lymphocytes. The cancers can grow quickly or slowly and can form from B cells or T cells.
Multiple myeloma is cancer that begins in plasma cells, another type of immune cell. The abnormal plasma cells, called myeloma cells, build up in 
Melanoma- is cancer that begins in cells that become melanocytes, which are specialized cells that make melanin (the pigment that gives skin its color). Most melanomas form on the skin, but melanomas can also form in other pigmented tissues, such as the eye.
Brain and Spinal Cord Tumors. There are different types of brain and spinal cord tumors. These tumors are named based on the type of cell in which they formed and where the tumor first formed in the central nervous system. For example, an astrocytic tumor begins in star-shaped brain cells called astrocytes, which help keep nerve cells healthy.
Germ Cell Tumors- are a type of tumor that begins in the cells that give rise to sperm or eggs.
Neuroendocrine Tumors- they form from cells that release hormones into the blood in response to a signal from the nervous system. These tumors, which may make higher-than-normal amounts of hormones, can cause many different symptoms.
Carcinoid Tumors- are a type of neuroendocrine tumor. They are slow-growing tumors that are usually found in the gastrointestinal system (most often in the rectum and small intestine). Carcinoid tumors may spread to the liver or other sites in the body, and they may secrete substances such as serotonin or prostaglandins, causing carcinoid syndrome.


A) Bone and muscle sarcomas:
■ Chondrosarcoma
■ Ewing's sarcoma
■ Malignant fibrous histiocytoma of bone/osteosarcoma
■ Osteosarcoma
■ Rhabdomyosarcoma
■ Heart cancer
B) Brain and nervous system:
■ Astrocytoma
■ Brainstem glioma
■ Pilocytic astrocytoma
■ Ependymoma
■ Primitive neuroectodermal tumor
■ Cerebellar astrocytoma
■ Cerebral astrocytoma
■ Glioma
■ Medulloblastoma
■ Neuroblastoma
■ Oligodendroglioma
■ Pineal astrocytoma
■ Pituitary adenoma
■ Visual pathway and hypothalamic glioma

■ Breast cancer
■ Invasive lobular carcinoma
■ Tubular carcinoma
■ Invasive cribriform carcinoma
■ Medullary carcinoma
■ Male breast cancer
■ Phyllodes tumor
■ Inflammatory Breast Cancer
D) Endocrine system:
■ Adrenocortical carcinoma
■ Islet cell carcinoma (endocrine pancreas)
■ Multiple endocrine neoplasia syndrome
■ Parathyroid cancer
■ Pheochromocytoma
■ Thyroid cancer
■ Merkel cell carcinoma
E) Eye:
■ Uveal melanoma
■ Retinoblastoma
F) Gastrointestinal
■ Anal cancer
■ Appendix cancer

■ Carcinoid tumor, gastrointestinal
■ Colon cancer
■ Extrahepatic bile duct cancer
■ Gallbladder cancer
■ Gastric (stomach) cancer
■ Gastrointestinal carcinoid tumor
■ Gastrointestinal stromal tumor (GIST)
■ Hepatocellular cancer
■ Pancreatic cancer, islet cell
■ Rectal cancer
G) Genitourinary and gynecologic
■ Bladder cancer
■ Cervical cancer
■ Endometrial cancer
■ Extragonadal germ cell tumor
■ Ovarian cancer
■ Ovarian epithelial cancer (surface epithelial-stromal tumor)
■ Ovarian germ cell tumor
■ Penile cancer
■ Renal cell carcinoma
■ Renal pelvis and ureter, transitional cell cancer
■ Prostate cancer

■ Gestational trophoblastic tumor
■ Ureter and renal pelvis, transitional cell cancer
■ Urethral cancer
■ Uterine sarcoma
■ Vaginal cancer
■ Vulvar cancer
■Wilms tumor
F) Head and neck
■ Esophageal cancer
■ Head and neck cancer
■ Nasopharyngeal carcinoma
■ Oral cancer
■ Oropharyngeal cancer
■ Paranasal sinus and nasal cavity cancer
■ Pharyngeal cancer
■ Salivary gland cancer
■Hypopharyngeal cancer
G) Hematopoietic
■ Acute biphenotypic leukemia
■ Acute eosinophilic leukemia
■ Acute lymphoblastic leukemia
■ Acute myeloid leukemia

■ AIDS-related lymphoma
■ Anaplastic large cell lymphoma
■ Angioimmunoblastic T-cell lymphoma
■ B-cell prolymphocytic leukemia
■ Burkitt's lymphoma
■ Chronic lymphocytic leukemia
■ Chronic myelogenous leukemia
■ Cutaneous T-cell lymphoma
■ Diffuse large B-cell lymphoma
■ Follicular lymphoma
■ Hairy cell leukemia
■ Hepatosplenic T-cell lymphoma
■ Hodgkin's lymphoma
■ Hairy cell leukemia
■ lntravascular large 8-cell lymphoma
■ Large granular lymphocytic leukemia
■ Lymphoplasmacytic lymphoma
■ Lymphomatoid granulomatosis
■ Mantle cell lymphoma
■ Marginal zone 8-cell lymphoma
■ Mast cell leukemia
■ Mediastinal large B cell lymphoma

■ Myelodysplastic syndromes
■ Mucosa-associated lymphoid tissue lymphoma
■ Mycosis fungoides
■ Nodal marginal zone B cell lymphoma
■ Non-Hodgkin lymphoma
■ Precursor B lymphoblastic leukemia
■ Primary central nervous system lymphoma
■ Primary cutaneous follicular lymphoma
■ Primary cutaneous immunocytoma
■ Primary effusion lymphoma
■ Plasmablastic lymphoma
■ Sezary syndrome
■ Splenic marginal zone lymphoma
■ T-cell prolymphocytic leukemia
H) Skin
■ Basal cell carcinoma
■ Squamous cell carcinoma
■ Skin adnexal tumors (e.g. sebaceous carcinoma)
■ Melanoma
■ Merkel cell carcinoma
■ Sarcomas of primary cutaneous origin (e.g. dermatofibrosarcoma protuberans)
■ Lymphomas of primary cutaneous origin (e.g. mycosis fungoides)

■ Bronchial adenomas/carcinoids
■ Small cell lung cancer
■ Mesothelioma
■ Non-small cell lung cancer
■ Pleuropulmonary blastoma
■ Laryngeal cancer
■ Thymoma and thymic carcinoma
J) HIV/ AIDS related
■ AIDS-related cancers
■ Kaposi sarcoma
K) Unsorted
■ Epithelioid hemangioendothelioma (EHE)
■ Desmoplastic small round cell tumor
■ Liposarcoma
(https://en.wikipedia.org/wiki/List_of_cancer_types- accessed 05/22/2020;
https://www.cancer.gov/about-cancer/understanding/what-is-cancer).
This represents a short list of the diseases that are to be treated by the method of treatment claimed by the instant Application and is illustrative of the breadth of claims.
The art is aware of using amlexanox (with or without checkpoint inhibitors) for treatment of colon cancer or breast cancer. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Semov et al. (cited previously) in view of Loudon et al. (Repurposing Amlexanox as a ‘Run the Red-Light Cure-All’ with Readthrough– a ‘No-Nonsense’ Approach to Personalized Medicine. J. Bioanal. Biomed., 5, 79-96, 2013), Lee et al. (U.S. Pub. 20150202223) and in further view of Callahan et al. (CTLA-4 and PD-1 pathway blockade: combinations in the clinic. Frontiers in Oncology, 4, article 385, 1-6, 2015).

anti-PD-1 and anti-CTLA-4 antibodies, or anti-PD-L1 and anti-CTLA-4 antibodies. Amlexanox is administered at a dose of 1-50mg/kg, while the checkpoint inhibitor is administered at doses of 3-10 mg/kg every three days. The route of administration varies (oral, topical, subcutaneous, intramuscular, intraperitoneal, intrathecal, transdermal, or intravenous injection). The cancers treated comprise colon carcinoma and breast cancer and the treatment may also comprise other anti-cancer reagent (for instance irinotecan).
Semov et al. disclosed that amlexanox is efficacious for treating breast cancer
tumors ([0068]). Semov discloses that amlexanox is administered at a dose from about 3 to 60 mg/kg of body weight ([0015]; claims 9, 13, 15). The reagent is effective in retarding the progression and/or metastasis of said tumors ([0009]). Administered to patients, the recurrence of the treated malignancy and the progression and/or metastasis of this malignancy is inhibited. The dosage is 3 mg to 60 mg per kilogram of body weight of the patient per day, in solid oral unit dosage forms, such as capsules, tables, dragees, pills, powders, granulates and the like as well as liquid oral dosage forms such as solutions, syrups, suspensions, elixirs ([0040]).  The compound may also be administered parenterally by injection. Any conventional means of injections such as i.v or i.p. ([0044]). The treatment of malignant tumors of epithelial and mesenchymal nature can be effected with the compound alone or in combination with other measures for reducing the size or eliminating the tumor. Any conventional means for reducing the 
The reference is silent about combining the therapy with anti-PD1 or anti-CTLA-4.
Loudon et al. disclosed that Amlexanox produces significant read-through of all nonsense stop codons in various contexts and inhibits nonsense mediated decay in cell lines (p. 087-right col.).
Lee et al. disclosed that TBK1 was also found to be involved in the DNA sensing pathway (nota bene, Amlexanox is a TBK-1 inhibitor).  The reference teaches methods for modulating the DNA sensing pathway and related methods for modulating the innate immune response that results from this pathway. For instance the methods provided down-regulate the DNA sensing pathway and the downstream innate immune response and thus put a brake on the immune system ([0009]).
Callahan et al. disclosed that immunotherapy is poised to assume a more central role in the treatment of a variety of cancer types. The CTLA-4 blocking antibody, ipilimumab, and the PD-1 blocking antibody, pembrolizumab, represent the most used and tested reagents from releasing the brakes on the immune system by negatively regulating of effector T cell function. Strong preclinical rationale for the clinical evaluation of combined CTLA-4 and PD-1 pathway blockade was provided by basic Nota bene, the same model as in the instant Application). The reference suggests the use of 3mg/kg, which is within the range of the instant claims. 
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed  to have combine the teachings of Semov with the teachings of Callahan et al. and treat colon or breast cancer with a reasonable expectation of success.
This is because Semov et al. indicated the beneficial use of Amlexanox in treating cancers. While Semov did not suggest the use of checkpoint inhibitors since at that time they were not front and center in the cancer treatment reagents panoply, the later teachings of Loudon and Lee uncovered the mode of action of Amlexanox (a TBK1 inhibitor) by producing significant read-through of all nonsense stop codons in various contexts and inhibiting nonsense mediated decay. However, the action of Amlexanox was downregulating the immune response, fact that would be adversarial in cancer treatment, where it is known that the cancer cells already have a propensity of evading the immune cell recognition. The solution was the use of anti-PD-1 and anti-CTLA-4 as taught by Callahan.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647